PER CURIAM.
We accepted jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution to answer the question of great public importance certified in Dominguez v. State, 508 So.2d 1316, 1318 (Fla. 1st DCA 1987):
May the quantity of drugs involved in a crime be a proper reason to support departure from the sentencing guidelines?
In Atwaters v. State, 519 So.2d 611 (Fla.1988), we held that the quantity of drugs involved in a crime cannot be a proper reason to support departure from the sentencing guidelines. Accordingly, we answer the certified question in the negative and approve the decision of the district court.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.